Citation Nr: 1424043	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  08-26 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for Dupuytren's contracture of the right hand.

2.  Entitlement to an initial compensable rating for Dupuytren's contracture of the left hand.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran retired from the United States Army after over 20 years of active duty service.  Active duty service has been verified from September 1976 to September 1979, December 1980 to June 1982, January 1983 to April 1995, December 1998 to March 1999, October 1999 to March 2000, and December 2004 to December 2006.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO in St. Petersburg, Florida, certified the appeal to the Board.  

In January 2011, the Board remanded the claims to schedule the Veteran for a Board hearing.  He testified before the undersigned in February 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A remand is necessary to ascertain the current nature and severity of the Veteran's service-connected Dupuytren's contracture of the right and left hands.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for Dupuytren's contracture, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  

All requests and responses must be clearly documented in the Veteran's claims file and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected Dupuytren's contracture of the hands.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

In accordance with the latest worksheet for rating the hand, thumb, and fingers, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the Dupuytren's contracture.  

The examiner must provide a complete rationale for all opinions and conclusions reached, supported by specific references to the pertinent evidence, including the Veteran's lay assertions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


